DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/26/2021.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference numbers 260, 263, 264, 268, 275, and 278 from figures 5-8, 334, 338, 344, and 354 from figure 9, and 333 from figures 9 and 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hopkins (US PG Pub 20180221577).
Regarding claim 1, Hopkins discloses A syringe (Fig. 21, transfer device 310), comprising: a syringe body (Fig. 21, housing 312) defining a syringe cavity (See Examiner’s Annotated figure 1) and a syringe port (Fig. 21, port 320), wherein the syringe port (Fig. 21, port 320) is in fluid communication (See Fig. 21, lumen 339) with the syringe cavity (See Examiner’s Annotated figure 1); a first plunger (Fig. 21, plunger seal 354) disposed within the syringe cavity (See Examiner’s Annotated figure 1) and defining a first chamber (Fig. 21, first fluid reservoir 316) in the syringe cavity (See Examiner’s Annotated figure 1), wherein the first chamber (Fig. 21, first fluid reservoir 316) is in fluid communication (See Fig. 21, lumen 339) with the syringe port (Fig. 21, port 320), the first plunger (Fig. 21, plunger seal 354) comprising: a first plunger channel (Fig. 21, first channel 356) extending through the first plunger (Fig. 21, plunger seal 354); a first plunger shaft (See Examiner’s Annotated Figure 1) extending from the first plunger (Fig. 21, plunger seal 354), the first plunger shaft (See Examiner’s Annotated Figure 1) defining a first plunger shaft lumen (See Examiner’s Annotated Figure 1), wherein the first plunger shaft lumen (See Examiner’s Annotated Figure 1) is in fluid communication (paragraph 0098) with the first plunger channel (Fig. 21, first channel 356); a second plunger (See Examiner’s Annotated Figure 1) disposed within the syringe cavity (See Examiner’s Annotated figure 1), the first plunger (Fig. 21, plunger seal 354) and the second plunger (See Examiner’s Annotated Figure 1) cooperatively defining a second chamber (Fig. 21, second fluid reservoir 318) in the syringe cavity (See Examiner’s Annotated figure 1), the second plunger (See Examiner’s Annotated figure 1) comprising: a second plunger shaft (Fig. 21, proximal threaded end 362) extending from the second plunger (See Examiner’s Annotated Figure 1), the second plunger shaft (Fig. 21, proximal threaded end 362) defining a second shaft channel (See Examiner’s Annotated Figure 1), the second shaft channel (See Examiner’s Annotated Figure 1) receiving at least a portion of the first plunger shaft (See Examiner’s Annotated Figure 1); and an inner tube (Fig. 21, cannula 343) comprising an inner tube lumen (“through the cannula 343” in paragraph 0104), the inner tube (Fig. 21, cannula 343) extending from the syringe port (Fig. 21, port 320) into the first plunger shaft lumen (See Examiner’s Annotated Figure 1), wherein the inner tube (Fig. 21, cannula 343) and the first plunger shaft lumen (See Examiner’s Annotated Figure 1) define an annulus (See Examiner’s Annotated Figure 2) therebetween, the annulus (See Examiner’s Annotated Figure 2) in fluid communication with the first plunger channel (Fig. 21, first channel 356) and the annulus (See Examiner’s Annotated Figure 2) permits fluid communication between the syringe port (Fig. 21, port 320) and the first plunger channel (Fig. 21, first channel 356).

    PNG
    media_image1.png
    594
    606
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1 based on Figure 21 of Hopkins

    PNG
    media_image2.png
    366
    484
    media_image2.png
    Greyscale

Examiner’s Annotated Figure 2 based on Figure 21 of Hopkins

Regarding claim 2, Hopkins further discloses the syringe of Claim I, wherein the first plunger (Fig. 21, plunger seal 354) further comprises at least one first plunger port (See Examiner’s Annotated Figure 1), the at least one first plunger port (See Examiner’s Annotated Figure 1) extending from the first plunger channel (Fig. 21, first channel 356) to the 2Application No.: 16/403,399 second chamber (Fig. 21, second fluid reservoir 318), wherein the at least one first plunger port (See Examiner’s Annotated Figure 1) permits fluid communication (paragraph 0098) between the syringe port (Fig. 21, port 320) and the second chamber (Fig. 21, second fluid reservoir 318).
Regarding claim 3, Hopkins further discloses the syringe of Claim 2, wherein the first plunger (Fig. 21, plunger seal 354) further comprises at least one check valve (Fig. 21, valve 360, is a one-way check valve, see paragraph 0099) disposed within the first plunger channel (Fig. 21, first channel 356), wherein the at least one check valve (Fig. 21, valve 360) permits fluid flow (paragraph 0099) from the second chamber (Fig. 21, second fluid reservoir 318) to the first chamber (Fig. 21, first fluid reservoir 316) and prevents fluid flow from the first chamber (Fig. 21, first fluid reservoir 316) to the second chamber (Fig. 21, second fluid reservoir 318).
Regarding claim 4, Hopkins further discloses the syringe of Claim 1, wherein the first plunger (Fig. 21, plunger seal 354) further  comprises at least one check valve (Fig. 21, valve 360, is a one-way check valve, see paragraph 0099) disposed within the first plunger channel (Fig. 21, first channel 356), wherein the at least one check valve (Fig. 21, valve 360) permits fluid flow (allow a flow of fluid from a proximal end of the valve to a distal end of the valve, paragraph 0099) from the annulus (See Examiner’s Annotated Figure 2) to the first chamber (but substantially not allow a flow of fluid from a distal end to a proximal end, paragraph 0099) from the first chamber (Fig. 21, first fluid reservoir 316) to the annulus (See Examiner’s Annotated Figure 2).
Regarding claim 5, Hopkins further discloses the syringe of Claim 1, wherein the first plunger (Fig. 21, plunger seal 354) comprises a sealing member (See Examiner’s Annotated Figure 2) configured to engage against the syringe cavity (See Examiner’s Annotated figure 1).
Regarding claim 6, Hopkins further discloses the syringe of Claim 1, wherein the second plunger (See Examiner’s Annotated Figure 3) comprises a sealing member (See Examiner’s Annotated Figure 3) configured to engage against the syringe cavity (See Examiner’s Annotated Figure 3).

    PNG
    media_image3.png
    362
    537
    media_image3.png
    Greyscale

Examiner’s Annotated Figure 3 based on Figure 21 of Hopkins
Regarding claim 7, Hopkins further discloses the syringe of Claim 1, wherein the first plunger shaft (See Examiner’s Annotated Figure 1) comprises a sealing member (Fig. 21, port 349) configured to engage against the second shaft channel (See Examiner’s Annotated Figure 3).
Regarding claim 8, Hopkins further discloses the syringe (Fig. 18) of Claim 1, wherein the inner tube (Fig. 21, cannula 343) is movable relative to the first plunger shaft (See Examiner’s Annotated Figure 1).
The Examiner notes the inner tube is movable relative to the first plunger shaft as stated in paragraph 0099 the valve which includes the first plunger shaft forms a threaded coupling or the like that is capable of moving relative to the first plunger shaft.  Thus, Fig. 18 shows that the inner tube is fully capable to be movable relative to the first plunger shaft, since claim 8 is functional language.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins (US PB Pub US 20180221577 A1) in view of Cornin (US PG Pub 20110282381 A1).
Regarding claim 9, Hopkins Discloses a medication delivery system (Fig. 21), comprising: a syringe (Fig. 21, transfer device 310), comprising: a syringe body (Fig. 21, housing 312)  defining a syringe cavity (See Examiner’s Annotated figure 1) and a syringe port (Fig. 21, port 320), wherein the syringe port (Fig. 21, port 320) is in fluid communication (See Fig. 21, lumen 339) with the syringe cavity (See Examiner’s Annotated figure 1); 3Application No.: 16/403,399 a first plunger (Fig. 21, plunger seal 354) disposed within the syringe cavity (See Examiner’s Annotated figure 1) and defining a first chamber (Fig. 21, first fluid reservoir 316) in the syringe cavity (See Examiner’s Annotated figure 1), wherein the first chamber (Fig. 21, first fluid reservoir 316) is in fluid communication (See Fig. 21, lumen 339) with the syringe port (Fig. 21, port 320), the first plunger (Fig. 21, plunger seal 354) comprising: a first plunger channel (Fig. 21, first channel 356) extending through the first plunger (Fig. 21, plunger seal 354); a first plunger shaft (See Examiner’s Annotated Figure 1) extending from the first plunger (Fig. 21, plunger seal 354), the first plunger shaft (See Examiner’s Annotated Figure 1) defining a first plunger shaft lumen (See Examiner’s Annotated Figure 1), wherein the first plunger shaft lumen (See Examiner’s Annotated Figure 1) is in fluid communication (paragraph 0098) with the first plunger channel (Fig. 21, first channel 356); a second plunger (See Examiner’s Annotated Figure 1) disposed within the syringe cavity (See Examiner’s Annotated figure 1), the first plunger (Fig. 21, plunger seal 354) and the second plunger (See Examiner’s Annotated Figure 1) cooperatively defining a second chamber (Fig. 21, second fluid reservoir 318) in the syringe cavity (See Examiner’s Annotated figure 1, The Examiner notes that first and second plunger are cooperatively defining a second chamber through the connection between the first and second plungers of the Fig. 21, valve 360 that separates the two chamber.), the second plunger (See Examiner’s Annotated figure 1)  comprising: a second plunger shaft (Fig. 21, proximal threaded end 362) extending from the second plunger (See Examiner’s Annotated Figure 1), the second plunger shaft (Fig. 21, proximal threaded end 362) defining a second shaft channel (See Examiner’s Annotated Figure 1), the second shaft channel (See Examiner’s Annotated Figure 1) receiving (See Examiner’s Annotated Figure 1); and an inner tube (Fig. 21, cannula 343) comprising an inner tube lumen (“through the cannula 343” in paragraph 0104), the inner tube (Fig. 21, cannula 343) extending from the syringe port (Fig. 21, port 320) into the first plunger shaft lumen (See Examiner’s Annotated Figure 1), wherein the inner tube (Fig. 21, cannula 343) and the first plunger shaft lumen (See Examiner’s Annotated Figure 1) define an annulus (See Examiner’s Annotated Figure 2) therebetween, the annulus (See Examiner’s Annotated Figure 2) in fluid communication with the first plunger channel (Fig. 21, first channel 356) and the annulus (See Examiner’s Annotated Figure 2) permits fluid communication (paragraph 0104) between the syringe port (Fig. 21, port 320) and the first plunger channel (Fig. 21, first channel 356);

    PNG
    media_image4.png
    594
    665
    media_image4.png
    Greyscale

Examiner’s Annotated Figure 4 based on Figure 21 of Hopkins

However, Cronin teaches the use of a tubing (Fig. 18, delivery tube226 of Cornin) defining a first flow path (Fig. 18, outer tube 294 of Cornin) and a second flow path (Fig. 18, inner tube 296 of Cornin), wherein the first flow path (Fig. 18, outer tube 294 of Cornin) is separated from the second flow path (Fig. 18, inner tube 296 of Cornin) by a tubing wall (outer diameter of Fig. 18, inner tube 296 of Cornin), the first flow path (Fig. 18, outer tube 294 of Cornin) is in fluid communication with the first chamber (Fig. 18, third media cartridge 234 of Cornin), and the second flow path (Fig. 18, inner tube 296 of Cornin) is in fluid communication with the annulus (Fig. 18, first fluid conduit 306 of Cornin).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Hopkins by combining the tubing of Cornin to provide a dual lumen tubing that separates the medicament and a coagulant for gelling the medicament prior to dispensing the material to the afflicted tissue (paragraph 0143 of Cornin).
The Examiner notes that Hopkins does disclose that the cannula 343 can be positioned sufficiently proximate to the port 320 that fluid delivered through the cannula 343 will pass out of the port 320 and into a patient and/or a lumen-defining device as stated in paragraph 0102 of Hopkins.  Additionally, Hopkins further discloses that at least a portion of the port 320 can form a lock mechanism configured to be physically and fluidically coupled to a peripheral IV 
Regarding claim 10, Hopkins in view of Cornin discloses the medication delivery system of Claim 9, but Hopkins does not disclose wherein the tubing comprises a first port in fluid communication with the first flow path and the syringe port.
However, Cornin further teaches wherein the tubing (Fig. 18, delivery tube226 of Cornin) comprises a first port (Fig. 18, proximal end 302 of Cornin) in fluid communication with the first flow path (Fig. 18, outer tube 294 of Cornin) and the syringe port (Fig. 18, sleeve 304 of Cornin).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Hopkins by combining the tubing of Cornin to provide a dual lumen tubing that separates the medicament and a coagulant for gelling the medicament prior to dispensing the material to the afflicted tissue (paragraph 0143 of Cornin).
Regarding claim 11, Hopkins in view of Cornin discloses the medication delivery system of Claim 9, Hopkins does not disclose wherein the tubing comprises a second port in fluid communication with the second flow path and the inner tube.
However, Cornin teaches wherein the tubing (Fig. 18, delivery tube 226 of Cornin) comprises a second port (See Examiner’s Annotated Figure 5) in fluid communication with the second flow path (Fig. 18, inner tube 296 of Cornin) and the inner tube (Fig. 18, cannula 272 of Cornin).

    PNG
    media_image5.png
    257
    331
    media_image5.png
    Greyscale

Examiner’s Annotated Figure 5 based on Fig. 18 of Cornin
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Hopkins by combining the tubing of Cornin to provide a dual lumen tubing that separates the medicament and a coagulant for gelling the medicament prior to dispensing the material to the afflicted tissue (paragraph 0143 of Cornin).
Regarding claim 12, Hopkins in view of Cornin discloses the medication delivery system of Claim 9, Hopkins further discloses wherein the first plunger (Fig. 21, plunger seal 354) further comprises at least one first plunger port (See Examiner’s Annotated Figure 1), the at least one first plunger port (See Examiner’s Annotated Figure 1) extending from the first plunger channel (Fig. 21, first channel 356) to the second chamber (Fig. 21, second fluid reservoir 318), wherein the at least one first plunger port (See Examiner’s Annotated Figure 1) permits fluid communication (paragraph 0104) between the second flow path (See Examiner’s Annotated Figure 4) and the second chamber (Fig. 21, second fluid reservoir 318).
Regarding claim 13, Hopkins in view of Cornin discloses the medication delivery system of Claim 12, Hopkins further discloses wherein the first plunger (Fig. 21, plunger seal 354) (Fig. 21, valve 360, is a one-way check valve, see paragraph 0099.  The Examiner notes that the valve 360 is connected to the first plunger channel by the valve seat 358 and therefore, be considered disposed therein) disposed within the first plunger channel (Fig. 21, first channel 356), wherein the at least one check valve (Fig. 21, valve 360) permits fluid flow (allow a flow of fluid from a proximal end of the valve to a distal end of the valve, paragraph 0099) from the second chamber (Fig. 21, second fluid reservoir 318) to the first chamber (Fig. 21, first fluid reservoir 316) and prevents fluid flow (but substantially not allow a flow of fluid from a distal end to a proximal end, paragraph 0099) from the first chamber (Fig. 21, first fluid reservoir 316) to the second chamber (Fig. 21, second fluid reservoir 318).
Regarding claim 14, Hopkins in view of Cornin discloses the medication delivery system of Claim 9, Hopkins further discloses wherein the first plunger (Fig. 21, plunger seal 354) further comprises at least one check valve (Fig. 21, valve 360, is a one-way check valve, see paragraph 0099.  The Examiner notes that the valve 360 is connected to the first plunger channel by the valve seat 358 and therefore, be considered disposed therein) disposed within the first plunger channel (Fig. 21, first channel 356), wherein the at least one check valve (Fig. 21, valve 360) permits fluid flow (allow a flow of fluid from a proximal end of the valve to a distal end of the valve, paragraph 0099) from the second flow path (See Examiner’s Annotated Figure 4) to the first chamber (Fig. 21, first fluid reservoir 316) and prevents fluid flow (but substantially not allow a flow of fluid from a distal end to a proximal end, paragraph 0099) from the first chamber (Fig. 21, first fluid reservoir 316) to the second flow path (See Examiner’s Annotated Figure 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE J EFTA whose telephone number is (571)272-2073.  The examiner can normally be reached on Monday-Friday 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUKE J. EFTA/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783